Citation Nr: 0532793	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for skin disease of the 
left foot.

3.  Entitlement to a non-service-connected disability 
pension.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The appellant served with the recognized guerrillas from June 
1, 1945, to January 30, 1946; and with the Regular Philippine 
Army from January 31, 1946, to February 13, 1946.  He was in 
missing status from status from July 1, 1943, to May 31, 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for pulmonary tuberculosis and for skin disease of 
the left foot and that denied a claim for non-service-
connected disability pension benefits.  The appellant 
testified before the Board in June 2005 at a hearing that was 
held at the RO. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed, and the appellant has received 
the required notice.

2.  The appellant served with the recognized guerrillas from 
June 1, 1945, to January 30, 1946; and with the Regular 
Philippine Army from January 31, 1946, to February 13, 1946.  
He was in missing status from status from July 1, 1943, to 
May 31, 1945.

3.  Pulmonary tuberculosis was manifested many years after 
service and is not related to any incident or condition in 
service.

4.  Claimed skin disease of the left foot has not been shown 
to exist; nor is any claimed condition related to any 
incident or condition in service.

5.  The appellant does not possess the requisite service to 
qualify for consideration for a VA non-service-connected 
disability pension.



CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 107, 1101, 1110, 1112, 
1113 (West 2002) ;38 C.F.R. §§ 3.40, 3.203, 3.303, 3.307, 
3.309 (2005).

2.  Claimed skin disease of the left foot was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 107, 1110 
(West 2002) ;38 C.F.R. §§ 3.40, 3.303 (2005).

3.  The service requirements for eligibility for a VA non-
service-connected disability pension are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2003 and 
February 2004; a rating decision in September 2003; and a 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has 
indicated that certain potentially relevant medical records 
from private medical providers in the Philippines are no 
longer available; he has not referred to any additional, 
unobtained, relevant evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Board now turns to the merits of the claims.

Service connection claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be rebuttably presumed for certain chronic diseases, 
including active tuberculosis, that are manifest to a 
compensable degree within three years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

According to official verification, the appellant served with 
the recognized guerrillas from June 1, 1945, to January 30, 
1946; and with the Regular Philippine Army from January 31, 
1946, to February 13, 1946.  He was in missing status from 
July 1, 1943, to May 31, 1945.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the provisions of Public 
Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Public Law No. 190.  38 C.F.R. § 
3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits.  38 C.F.R. § 3.40(b)-
(d).

The appellant testified before the Board that he first 
developed tuberculosis and skin rashes on his left foot while 
serving with the recognized guerrillas and the Regular 
Philippine Army; he also has testified that he has continued 
to experience symptoms of these conditions from that time 
until the present.  However, he has stated that any records 
of medical treatment by any doctors who may have treated him 
for tuberculosis and a skin disease of the left foot are no 
longer available due to the lengthy passage of time since any 
such treatment.  He has also indicated that he self-medicated 
the conditions since 1946.  

The additional evidence includes only a 2002 certificate from 
a non-VA doctor indicating that the veteran was treated for 
moderately advanced pulmonary tuberculosis in May 2000.  
However, there is no suggestion by this private doctor that 
the appellant's tuberculosis in 2000 is related in any way to 
any incident in any service from more than 50 years ago.  In 
addition, there is no competent medical evidence whatsoever 
that diagnoses any skin disease of the left foot.  

Despite several letters from the RO, the appellant has failed 
to produce any further competent evidence to support his 
claims.  The duty to assist is not a "one-way street."  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As already discussed above, the Board is satisfied that VA 
has exhausted all possible efforts in attempting to inform 
the appellant of the types of evidence needed to support his 
claims.

Thus, the weight of the evidence demonstrates that the 
appellant's recent pulmonary tuberculosis and any claimed 
skin disease of the left foot were manifested many years 
after any service and are not related to any incident or 
condition therein.  As the preponderance of the evidence is 
against these claims, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Non-service-connected disability pension

The appellant also seeks a VA non-service connected 
disability pension.  Such a pension is payable to a veteran 
of a war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

To establish basic eligibility for VA disability pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

As discussed above, according to official verification, the 
appellant served with the recognized guerrillas from June 1, 
1945, to January 30, 1946; and with the Regular Philippine 
Army from January 31, 1946, to February 13, 1946.  He was in 
missing status from July 1, 1943, to May 31, 1945.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA pension benefits.  38 C.F.R. § 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  The appellant's service has been verified in this case, 
as described above.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).  Therefore, the 
Board finds that the appellant is not eligible for the 
requested benefit; while his service, as described above, may 
be sufficient for certain VA purposes (such as compensation), 
it is not the type of service that can qualify a claimant for 
certain VA benefits, such as a non-service-connected 
disability pension in this case.

This is a case where the law is dispositive.  Basic 
eligibility for pension is precluded based on the appellant's 
service.  Therefore, the Board must deny the appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for a skin disease of the left foot is 
denied.

Entitlement to a VA non-service-connected disability pension 
is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


